DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed January 21, 2021.  Claims 20-30 and 32-36 are currently pending and have been examined herein.	

Withdrawn Rejections
3. 	The rejection made under 35 USC 112 2nd paragraph in the Office Action of September 24, 2020 is withdrawn in view of the amendments made to claim 20.  
The rejections made under 35 USC 103 in the Office Action of September 24, 2020 are withdrawn in view of Applicants arguments.  
The double patenting rejections (10,280,472, 9,706,723, and 10,278,345) made in the Office Action of September 24, 2020 are withdrawn after further consideration by the examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The following rejections have been modified to address the claims as amended. 
5a.	Claims 20-23, 32, 35-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent 10,477,859 in view of Bullock (US 2015/0191771 Pub 7/9/2015 and Filed 1/9/2014). 


5b.	Claims 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent 10,477,859 in view of Bullock (US 2015/0191771 Pub 7/9/2015 and Filed 1/9/2014) as applied to claim 20 and in further view of Nazareth (US 2013/0115670 5/9/2013). Although the claims at issue are not identical, they are not patentably distinct from each other.  
The instant claims are different from the patent because they state that the DNA is obtained by exposing the shed cellular material to cold and then heat followed by agitation (clm 24).  The instant claims are different from the patent because they state that the cold, heat, and agitation steps are repeated (clm 25). However Nazareth teaches a method for releasing the constituents of a cell through breaking the cellular membranes.  Nazareth teaches that a thermal cycle is employed which may comprise alternately reversing the current of a thermoelectric cell 

5c.	Claims 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent 10,477,859 in view of Bullock (US 2015/0191771 Pub 7/9/2015 and Filed 1/9/2014) as applied to claim 20 and in further view of Walters (US Patent 5,942425 Issued 8/24/1999). Although the claims at issue are not identical, they are not patentably distinct from each other.  
20 (col 10, line 65). It would have been obvious to have modified the method of the patent by obtaining DNA from the shed cellular material by heating the shed cellular material followed by agitation as suggested by Walters.   Based on the teachings of Walters the skilled artisan would have been motivated to heat the shed cellular material in H20 followed by agitation for the benefit of being able to disrupt the cells to release the cellular components including nucleic acids (abstract, col 9, lines 59-61).  There was a reasonable expectation of success that this would work particularly since Walters teaches that lysis with heat alone, in the absence of other lysogenic agents or other lysogenic conditions, will lyse even difficult to lyse cells (col 9, lines 59-61). 

5d.	Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent 10,477,859 in view of Bullock (US 2015/0191771 Pub 7/9/2015 and Filed 1/9/2014) as applied to claim 20 and in further view of Koyata (US 
The instant claims are different from the patent because they recite that they method of obtaining DNA from the shed cellular material comprises extracting the DNA by adding magnetic particles to the shed cellular material (clm 28). However Koyota teaches that in the method of extracting/analyzing nucleic acids, the method of the present invention is applied to the step of separating/purifying nucleic acids. For example, when the samples from which nucleic acids are extracted are various kinds of cells, the cells are solubilized by a known method to prepare a cell extract solution, which is then mixed with the magnetic particles to adhere the nucleic acid on the surface of the magnetic particles. By collecting the magnetic particles having adhered the nucleic acid thereon by the method of collecting the magnetic particles of the present invention, the nucleic acid can simply and easily be separated/purified from the cell extract solution that contains contaminants in large amounts (para 0081). It would have been obvious to have modified the method of the patent by adding magnetic particles to the shed material as suggested by Koyota.   One of skill in the art would have been motivated to add magnetic particles to the shed cellular material for the benefit of being able to separate and purify the nucleic acids from the cell extract solution.  

5e.	Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent 10,477,859 in view of Bullock (US 2015/0191771 Pub 7/9/2015 and Filed 1/9/2014) as applied to claim 20 and in further view of Deppermann (US 2007/0204366 Pub 8/30/2007). Although the claims at issue are not identical, they are not patentably distinct from each other.  


5f.	Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent 10,477,859 in view of Bullock (US 2015/0191771 Pub 7/9/2015 and Filed 1/9/2014) as applied to claim 20 and in further view of Sandler (US 2010/0184152 Pub 7/22/2010). Although the claims at issue are not identical, they are not patentably distinct from each other.  
The instant claims are different from the patent because they require performing whole genome amplification on the DNA (clm 30). However Sandler teaches using whole genome 

5g.	Claims 33-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent 10,477,859 in view of Bullock (US 2015/0191771 Pub 7/9/2015 and Filed 1/9/2014 as applied to claim 20 and in further view of Zhou (Euphytica 2002 128:27-34). Although the claims at issue are not identical, they are not patentably distinct from each other.  
The instant claims are different from the patent because they state that the non-destructive medium consisting essentially of an aqueous solution also comprises a chromosomal doubling agent (clm 33). Further they state that the chromosomal doubling agent is colchicine (clm 34). However Zhou teaches that the effect of colchicine on induction of embryogenesis and chromosome doubling during microspore culture was evaluated in two F1 hybrids of spring oilseed rape (Brassica napus L.). Immediate colchicine treatment of isolated microspores with the concentrations 50 and 500 mg/L for 15 h stimulated embryogenesis and produced large amounts of healthy-looking embryos. These normal embryos germinated well at 24 °C after being transferred to solid regeneration medium and an initial period of low temperature (2 °C) for 10 days, and could directly and rapidly regenerate vigorous plants. A high doubling 

Response To Arguments
6.	It is noted for the record that Applicants did not specifically address the double patenting rejections made in the prior Office Action.  Because Applicants did not file a terminal disclaimer or file a showing that the claims subject to the rejection are patentably distinct from the issued claims, the rejections are maintained but have been modified to address the claims as amended. 



Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634